Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-21 remain pending in the application in response to the applicant’s amendments to the rejections previously set forth in the Non-Final Office Action mailed September 13, 2021.

Response to Arguments
Applicant’s arguments, see pg. 13-14 and 19, filed December 13, 2021, with respect to the rejections of claims 1 and 21 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejections has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combination of Collins and Reicher, as shown below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US 8014576 B2, published September 6, 2011) in view of Reicher et al. (US 20160364526 A1, published December 15, 2016), hereinafter referred to as Collins and Reicher, respectively. 
Regarding claim 1, Collins teaches a method performed by a computing device (Fig. 1, computer-aided detection (CAD) system 100; see col. 6, lines 22-34 – “The invention combines data from multiple modalities, including kinetics (quantitative), morphological (qualitative) and biochemical (quantitative) information to achieve an optimal discrimination of imaged suspicious abnormalities, such as imaged breast lesions. Morphological features of a lesion are generally those associated with size, shape, signal distribution within a mass, or border characteristics of the lesion. They include features such as whether a lesion is a mass having a round, oval or lobular shape, a mass with smooth, irregular or spiculated borders, or a mass having homogeneous, peripheral or ductal enhancement. Morphological features can be extracted from MRI, ultrasound or X-ray images, or image data from other modalities.”; see col. 22 – “FIG. 10 shows a process for processing images from the same modality, acquired at different times. This is a process modified from that shown in FIG. 3. FIG. 10 also shows three parallel sub-processes, namely, a patient data retrieval sub-process 302, a first morphology sub-process 1004, and a second morphology sub-process 1006.” So the computer device (CAD system) can obtain ultrasound images of the patient’s breast area), the method comprising: 
obtaining, by the computing device, a baseline ultrasound image of a patient's breast area, wherein the baseline ultrasound image was obtained during an initial patient visit (Fig. 10; see col. 22, lines 41-43 – “At the start of sub-process 1004, image data of the first visit are retrieved (step 1014).” Where the initial patient visit is equated to the first visit, and the baseline image is the image retrieved in the first visit); 
obtaining, by the computing device, a follow-up ultrasound image of the patient's breast area, wherein the follow-up ultrasound image was obtained during a follow-up patient visit (Fig. 10; see col. 22, lines 43-44 – “At the start of sub-process 1006, image data of the second visit are retrieved (step 1020).” Where the follow-up patient visit is equated to the second visit, and the follow-up image is the image retrieved in the second visit); 
using, by the computing device, one or more machine learning models to compare the baseline ultrasound image with the follow-up ultrasound image (see col. 14, lines 11-18 – “A set of rules for computing an assessment can be extracted from the model, which can then be applied to the results of an analyzed image to produce an assessment. It will be appreciated that the computation of an assessment is not limited to using a statistical model. The assessment may also be computed using a super vector machine (SVM) method or may be generated using an AI engine that employs a more complicated approach such as a neural network method.”; see col. 22, lines 62-66 – “Once the features of the lesion in both sets of image data are correlated, a consolidated assessment can be evaluated as before. However, it will be understood that a different model or a different set of rules may be required to correlate features identified in a lesion imaged at different times.” Where a set of rules or models (SVM method or neural network method) can be used to correlate (compare) features of the area at different times (different images)); and 
detecting, by the computing device, a change in a morphology or integrity of the patient's breast area based on the comparison of the baseline ultrasound image with the follow-up ultrasound image (see col. 23, lines 1-5 – “The side-by-side comparison can include results 
Collins does not explicitly teach generating a recommendation for a medical intervention based on a detected change.  
Whereas, Reicher, in the same field of endeavor, teaches generating a recommendation for a medical intervention based on a detected change (Fig. 1; see para. 0050 – “…the diagnostic information may include a classification of a plurality of categories, such as a normal category, an abnormal category, or an indeterminate category. The classification may be based on the associated images, such as lesion morphology…”; see para. 0078 – “…the learning engine 110 may be configured to automatically provide recommendations based on determined categories or associated thresholds. For example, the learning engine 110 may generate a report that states when follow-ups are needed or recommended and what type of follow-up should be performed for a particular diagnosis…” so the learning engine can be used to categorize the images, and recommend a medical intervention based on the category of the images).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computing device, as disclosed in Collins, by generating a recommendation for a medical intervention based on the detected change, as disclosed in Reicher. One of ordinary skill in the art would have been motivated to make this modification in order to increase the speed and accuracy of medical image review, as taught in Reicher (see para. 0005). 
Furthermore, regarding claim 7, Reicher further teaches wherein using the one or more machine learning models to compare the baseline ultrasound image with the follow-up ultrasound image includes: using the one or more machine learning models to determine a quantitative clinical grading value for the morphology or integrity of the patient's breast area (see para. 0050-0051 – “The classification may be based on the associated images, such as lesion morphology…In addition to or as an alternative to a . 

Claims 2-3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Collins in view of Reicher, as applied to claim 1 above, and in further view of Kutra et al. (US 10692208 B2, published June 23, 2020 with a priority date of December 1, 2016), hereinafter referred to as Kutra. 
Regarding claim 2, Collins in view of Reicher teaches all of the elements as disclosed in claim 1 above. 
Collins in view of Reicher does not explicitly teach a method further comprising: 
obtaining a baseline optical image of the patient's breast area; 
obtaining a follow-up optical image of the patient's breast area; 
using the one or more machine learning models to compare the baseline optical image with the follow-up optical image; and 
wherein detecting the change in the morphology or integrity of the patient's breast area is further based on the comparison of the baseline optical image with the follow-up optical image. 
Whereas, Kutra, in the same field of endeavor, teaches: 
obtaining a baseline optical image of the patient's breast area (Fig. 1, breast area B; see col. 7, lines 8-12 — “The surface image is acquired along one or more imaging directions by preferably a surface imaging apparatus DSC such as a depth sensing camera or other optical, in particular nonionizing imaging techniques.”; see col. 8, lines 13-16, 23-25 —“...the thickness estimation step is based on a previous learning step where a dependency relationship between historical metadata and characteristics of the inner layer thickness was learned from ground truth data....The metadata are referred to herein as “historical” because it relates to 
obtaining a follow-up optical image of the patient's breast area (see col. 7, lines 8-12 — “The surface image is acquired along one or more imaging directions by preferably a surface imaging apparatus DSC such as a depth sensing camera or other optical, in particular non- ionizing imaging techniques.”; see col. 8, lines 13-16, 23-25 — “...the thickness estimation step is based on a previous learning step where a dependency relationship between historical metadata and characteristics of the inner layer thickness was learned from ground truth data....The metadata are referred to herein as “historical” because it relates to image data previously collected from a population.” with ground truth data being the follow-up image; e using the one or more machine learning models to compare the baseline optical image with the follow-up optical image (see col. 7, lines 8-12 — “The surface image is acquired along one or more imaging directions by preferably a surface imaging apparatus DSC such as a depth sensing camera or other optical, in particular non-ionizing imaging techniques.”; see col. 8, lines 13-16, 23-25, 34-36 — “...the thickness estimation step is based on a previous learning step where a dependency relationship between historical metadata and characteristics of the inner layer thickness was learned from ground truth data...These measurements together with the metadata of those ground truth data are then fed into a machine learning algorithm such as a Random Forest...neural network or others to learn the functional relationship (a “trained model” that is) between metadata and the tissue thicknesses.” With historical metadata being the baseline image, and ground truth data being the follow-up image, the machine learning model (such as a Random Forest algorithm) is used to learn the functional relationship of (aka compare between) the baseline and follow-up images); and 
wherein detecting the change in the morphology or integrity of the patient's breast area is further based on the comparison of the baseline optical image with the follow-up optical image (see col. 10, lines 21-23 — “Using three-dimensional surface data that can be acquired cost-effectively, e.g. with a depth sense camera...”; see col. 8, lines 13-16, 23-25, 34-36 — “the thickness estimation step is based on a previous learning step where a dependency relationship between historical metadata and characteristics of the inner layer thickness was learned from ground truth data... These measurements together with the metadata of those ground truth data are then fed into a machine learning algorithm such as a Random Forest...neural network or others to learn the functional relationship (a “trained model” that is) between metadata and the tissue thicknesses.” With historical metadata being the baseline image, and ground truth data being the follow-up image, the machine learning model (such as a Random Forest algorithm) is used to learn the functional relationship of (aka compare between) the baseline and follow-up images).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Collins in view of Reicher, by including to the method detecting the change in the morphology or integrity of the patient's breast area is further based on the comparison of the baseline optical image with the follow-up optical image, as disclosed in Kutra. One of ordinary skill in the art would have been motivated to make this modification in order to allow accurate and cost effective thickness estimation of a layer in the patient’s breast, and allows applying the learned knowledge to the particulars of a specific patient, as taught in Kutra (see col. 3, lines 12-13, 18-19).
	Furthermore, regarding claim 3, Kutra further teaches: 
obtaining a baseline three-dimensional (3D) scan image of the patient's breast area (see col. 10, lines 21-23 — “Using three-dimensional surface data that can be acquired cost-effectively, 
obtaining a follow-up 3D scan image of the patient's breast area (see col. 10, lines 21-23 — “Using three-dimensional surface data that can be acquired cost-effectively, e.g. with a depth sense camera...”; see col. 8, lines 13-16, 23-25 — “...the thickness estimation step is based on a previous learning step where a dependency relationship between historical metadata and characteristics of the inner layer thickness was learned from ground truth data....The metadata are referred to herein as “historical” because it relates to image data previously collected from a population.” with ground truth data being the follow-up image); 
using the one or more machine learning models to compare the baseline 3D scan image with the follow-up 3D scan image (see col. 10, lines 21-23 — “Using three-dimensional surface data that can be acquired cost-effectively, e.g. with a depth sense camera...”; see col. 8, lines 13- 16, 23-25, 34-36 —“...the thickness estimation step is based on a previous learning step where a dependency relationship between historical metadata and characteristics of the inner layer thickness was learned from ground truth data...These measurements together with the metadata of those ground truth data are then fed into a machine learning algorithm such as a Random Forest...neural network or others to learn the functional relationship (a “trained model” that is) between metadata and the tissue thicknesses.” With historical metadata being the baseline image, and ground truth data being the follow-up image, the machine learning model (such as a Random Forest algorithm) is used to learn the functional relationship of (aka compare between) the baseline and follow-up images); and 
wherein detecting the change in the morphology or integrity of the patient's breast area is further based on the comparison of the baseline 3D scan image with the follow-up 3D scan image (see col. 10, lines 21-23 — “Using three-dimensional surface data that can be acquired cost-effectively, e.g. with a depth sense camera...”; see col. 8, lines 13-16, 23-25, 34-36 — “the thickness estimation step is based on a previous learning step where a dependency relationship between historical metadata and characteristics of the inner layer thickness was learned from ground truth data... These measurements together with the metadata of those ground truth data are then fed into a machine learning algorithm such as a Random Forest...neural network or others to learn the functional relationship (a “trained model” that is) between metadata and the tissue thicknesses.” With historical metadata being the baseline image, and ground truth data being the follow-up image, the machine learning model (such as a Random Forest algorithm) is used to learn the functional relationship of (aka compare between) the baseline and follow-up images). 
Furthermore, regarding claim 6, Kutra further teaches a method further comprising: 
obtaining a three-dimensional (3D) scan image of the patient's breast area using one or more depth cameras (see col. 10, lines 21-23 — “Using three-dimensional surface data that can be acquired cost-effectively, e.g. with a depth sense camera...”); 
generating a 3D geometrical feature plot using the obtained 3D scan image (see col. 10, lines 21-28 — “Using three-dimensional surface data that can be acquired cost-effectively, e.g. with a depth sense camera, we propose to estimate the shape of the chest wall and therefore the tissue between surface and chest wall by using, in the first step, a geometric model that is fitted to the image data of the surface of torso (with image information on the actual breast tissue excluded from this fitting).”); and  
using the generated 3D geometrical feature plot as an input into the one or more machine learning models (see col. 7, lines 51-56 — “...the breast portions are automatically detected in a 3D reconstructed mesh without using artificial markers. Model based approaches could be used to identify the parts of the skin that belong to the breast. Such models could be trained on 3D scans of a population.”; see col. 8, lines 34-36 — “These measurements together with the metadata of those ground truth data are then fed into a machine learning algorithm such as a Random Forest...neural network or others to learn the functional relationship (a “trained model” that is) between metadata and the tissue thicknesses.”).
The motivation for claims 3 and 6 was shown previously in claim 2. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Collins in view of Reicher, as applied to claim 1 above, and in further view of Venkataramani et al. (US 20180000461 A1, published January 4, 2018), hereinafter referred to as Venkataramani. 
Regarding claim 4, Collins in view of Reicher teaches all of the elements as disclosed in claim 1 above.
	Collins in view of Reicher does not explicitly teach a method further comprising: 
obtaining a baseline thermal camera image of the patient's breast area; 
obtaining a follow-up thermal camera image of the patient's breast area; 
using the one or more machine learning models to compare the baseline thermal camera image with the follow-up thermal camera image; and 
detecting a change in a morphology, integrity or temperature variation of the patient's breast area based on the comparison of the baseline thermal camera image with the follow-up thermal camera image. 
Whereas, Venkataramani, in the same field of endeavor, teaches: 
obtaining a baseline thermal camera image of the patient's breast area (see pg. 2, col. 2, para. 0022 — “The classifier is training using a training set which, in various embodiments, comprises patient medical records and historical data. By analyzing the training set, the classifier sets a threshold value. By analyzing the training set, the classifier sets a threshold value. Once trained, the classifier then utilizes the threshold for classification.” with the historical data being the baseline thermal camera image); 
obtaining a follow-up thermal camera image of the patient's breast area (see pg. 2, col. 2, para. 0018 — “The received thermal image is analyzed to determine whether a hot spot exists in each of the left and right breasts in the thermal image.” with the received thermal image being the follow-up thermal camera image); 
using the one or more machine learning models to compare the baseline thermal camera image with the follow-up thermal camera image (see pg. 2, col. 2, para. 0022 — “Classifiers can take any of a variety of forms including a Support Vector Machine (SVM), a neural network...”; see pg. 3, col. 2, para. 0033 — “It should be appreciated that the received thermal images 805 have been acquired by the imaging device 101 and represent thermographic images such as those in FIGS. 2 and 3. The thermographic images can be communicated directly to the classifier system 800 via wired or wireless pathways (not shown).”); and 
detecting a change in a morphology, integrity or temperature variation of the patient's breast area based on the comparison of the baseline thermal camera image with the follow-up thermal camera image (see pg. 2, col. 2, para. 0022 — “...to classify a measure of symmetry determined between a hot spot in one breast and a hot spot in a contralateral breast into at least a first or a second class based on a measure of symmetry, as defined herein. In a first class, the hot spots are classified as being possibly malignant. In a second class, the hot spots are classified as being non-malignant. The classifier is training using a training set which, in 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Collins in view of Reicher, by including to the method detecting a change in a morphology, integrity or temperature variation of the patient's breast area based on the comparison of the baseline thermal camera image with the follow-up thermal camera image, as disclosed in Venkataramani. One of ordinary skill in the art would have been motivated to make this modification in order to determine whether hot spots, as seen in a thermal image, can be classified as being possibly malignant based on a determined measure of symmetry for breast cancer screening, as taught in Venkataramani (see pg. 1, col. 1, para. 0004).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Collins in view of Reicher, as disclosed in claim 1 above, and in further view of Krishnan et al. (US 20100121178 A1, published May 13, 2010), hereinafter referred to as Krishnan. 
Regarding claim 5, Collins in view of Reicher teaches all of the elements as disclosed in claim 1 above. 
Collins in view of Reicher does not explicitly teach a method further comprising: 
obtaining a baseline elastography image of the patient's breast area; 
obtaining a follow-up elastography image of the patient's breast area;  
using the one or more machine learning models to compare the baseline elastography image with the follow-up elastography image; and 
detecting a change in a morphology, integrity, or stiffness of the patient's breast area based on the comparison of the baseline elastography image with the follow-up elastography image. 
Whereas, Krishnan, in the same field of endeavor, teaches: 
obtaining a baseline elastography image of the patient's breast area (Fig. 3, elastography 32- 2; see pg. 7, col. 1, para. 0053 — “The CAD system (30) of FIG.3 illustrates one or more exemplary frameworks for the CAD system (10) of FIG. 1 to support one or more ultrasound imaging methods including, for example, B-mode, contrast imaging, and/or strain imaging, etc.”; see pg. 8, col. 2, para. 0069 — “Assume that there are m cases in a training set. Anew case will be compared to these m cases using the n features described above.” with the m cases in a training set being the baseline elastography image); 
obtaining a follow-up elastography image of the patient's breast area (see pg. 8, col. 2, para. 0069 — “Assume that there are m cases in a training set. A new case will be compared to these m cases using the n features described above.” with the new case being the follow-up elastography image);  
using the one or more machine learning models to compare the baseline elastography image with the follow-up elastography image (see pg. 8, col. 2, para. 0068 — “For each test, all the training cases are labeled according to the accuracy of that test for that case. Then, four classifiers are trained (one for each test) using any binary classification algorithm (e.g., SVMs, Decision Trees, Bayesian networks, etc.). When a new patient is considered, the patient data is tested in the four classifiers to predict which tests will give the correct diagnosis.”; see pg. 8, col. 2, para. 0069 — “Assume that there are m cases in a training set. A new case will be compared to these m cases using the n features described above.”); and 
detecting a change in a morphology, integrity, or stiffness of the patient's breast area based on the comparison of the baseline elastography image with the follow-up elastography image (see pg. 7, col. 2, para. 0057 — “The classification module (34) comprises classification methods (34-1) to analyze the combined extracted parameters using one or more classification models, which are trained/dynamically adapted via model builder (34-2), to provide automatic diagnosis of breast cancer and other decisions support functions.” So the new case (follow up) and the cases in a training set (baseline) are compared in the classification module (machine learning module) to diagnosis breast cancer (detect change in morphology)). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Collins in view of Reicher, by including to the method detecting a change in a morphology, integrity, or stiffness of the patient's breast area based on the comparison of the baseline elastography image with the follow-up elastography image, as disclosed in Krishnan. One of ordinary skill in the art would have been motivated to make this modification in order to analyze patient data and make proper diagnostic assessments and decisions for assisting physician workflow as taught in Krishnan (see Abstract). 

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Collins in view of Reicher, as applied to claims 1 above, and in further view of Chacon et al. (US 20200111213 A1, published April 9, 2020 with a priority date of October 3, 2018), hereinafter referred to as Chacon. 
Regarding claim 8, Collins in view of Reicher teaches all of the elements as disclosed in claim 1 above. Collins in view of Reicher does not explicitly teach using the one or more machine learning models to perform a segmentation of an implant capsule, a rupture area, or a fluid collection in an ultrasound image of the patient's breast area. Whereas, Chacon, in the same field of endeavor, teaches using the one or more machine learning models to perform a segmentation of an implant capsule, a rupture area, or a fluid collection in an ultrasound image of the patient's breast area (see pg. 8, col. 1, para. 0075 — “...the system may utilize the above-described artificial neural networks and mathematical models in a program that assist with the visualization and analysis of medical implants. In some examples, the system may receive one or more ultrasound images and analyze the image(s) using one or more mathematical models. The analysis may employ artificial intelligence based on patient data (e.g., ultrasound images collected for patients experiencing implant failures).”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Collins in view of Reicher, by including to the method using the one or more machine learning models to perform a segmentation of an implant capsule, a rupture area, or a fluid collection in an ultrasound image of the patient's breast area, as disclosed in Chacon. One of ordinary skill in the art would have been motivated to make this modification in order to identify areas of the implant that include irregularities, abnormalities, or other areas of concern, e.g., for further analysis by a medical professional, as taught in Chacon (see pg. 8, col. 2, para. 0079). 
or the fluid collection to generate a three-dimensional (3D) shape of the implant capsule, the rupture area, or the fluid collection (see pg. 8, col. 2, para. 0079 — “The systems herein may be configured to output a threedimensional reconstruction of a patient's anatomy that includes an implant, e.g., based on ultrasound images. In some aspects, the system may include position sensors that may allow the system to tridimensionally reconstruct an implant based on the spatial coordinates measured using position sensors. In some examples, the system may output a three-dimensional virtual image of the surface of a patient's implant based on analysis of a collection of ultrasound images.”). 
The motivation for claim 9 was shown previously in claim 8. 

Regarding claim 10, Collins in view of Reicher teaches all of the elements as disclosed in claim 1 above.
Collins in view of Reicher does not explicitly teach using the one or more machine learning models to determine whether the patient's breast area is associated with at least one of: an extracapsular rupture, an intracapsular rupture, a capsular contracture, or a fluid collection. 
Whereas, Chacon, in the same field of endeavor, teaches using the one or more machine learning models to determine whether the patient's breast area is associated with at least one of: an extracapsular rupture, an intracapsular rupture, a capsular contracture, or a fluid collection (see Abstract — “...generating a predicted status of the implant based on the one or more characteristics by comparison of the one or more characteristics with a database of image data... The implant may be a breast implant, for example, wherein the method is useful for analyzing the presence or probability of extracapsular ruptures, contractures, and combinations thereof.”; see pg. 1, col. 2, para. 0008 — “The methods herein 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Collins in view of Reicher, by including to the method using the one or more machine learning models to determine whether the patient's breast area is associated with at least one of: an extracapsular rupture, an intracapsular rupture, a capsular contracture, or a fluid collection, as disclosed in Chacon. One of ordinary skill in the art would have been motivated to make this modification in order to analyze and identify irregularities and abnormalities in real images of medical implants to help identify, diagnose, and/or resolve medical complications, as taught in Chacon (see pg. 1, col. 2, para. 0009). 

	

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Collins in view of Reicher, as applied to claim 1 above, and in further view of Sendai et al. (US 20110144482 A1, published June 16, 2011) and Ebisawa (US 20160135688 A1, published May 19, 2016), hereinafter referred to as Sendai and Ebisawa, respectively. 
Regarding claim 11, Collins in view of Reicher teaches all of the elements as disclosed in claim 1 above. 
Collins in view of Reicher does not explicitly teach: 
dividing a breast area into a plurality of sectors; 
scanning particular ones of the plurality of sectors using an ultrasound probe; 
indicating, on a user interface, which ones of the plurality of sectors has been scanned; 
receiving, via the user interface, a selection of a scanned sector of the plurality of sectors; and 
displaying, in the user interface, one or more ultrasound images associated with the selected scanned sector. 
Whereas, Sendai, in the same field of endeavor, teaches: 
dividing a breast area into a plurality of sectors (see pg. 4, col. 2, para. 0065 — “...a region of interest which contains the abnormal shadow candidate is selected from the regions of interest R1 to R16 based on the position of the abnormal shadow candidate.”); 
indicating, on a user interface, which ones of the plurality of sectors has been scanned (see pg. 4, col. 2, para. 0065 — “...a region of interest which contains the abnormal shadow candidate is selected from the regions of interest R1 to R16 based on the position of the abnormal shadow candidate.”); 
receiving, via the user interface, a selection of a scanned sector of the plurality of sectors (Fig. 5-7; see pg. 4, col. 2, para. 0065 — “...a region of interest which contains the abnormal shadow candidate is selected from the regions of interest R1 to R16 based on the position of the abnormal shadow candidate.” So the selected regions of interest are displayed); and
displaying, in the user interface, one or more ultrasound images associated with the selected scanned sector (Fig. 5-7; see pg. 4, col. 2, para. 0065 — “...a region of interest which contains the abnormal shadow candidate is selected from the regions of interest R1 to R16 based on the position of the abnormal shadow candidate.”; see pg. 5, col. 1, para. 0066 — “As shown in FIG.7, the interpretation screen 30 contains an image 31 of the breast area RO and an image 32 of one of the regions of interest. It should be noted that the image 32 of the region of interest is enlarged and displayed in a separate window on the interpretation screen 30.” So the user displays one of the selected regions of interest as a separate image). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Collins in view of Reicher, by including 
Collins in view of Reicher and Sendai does not explicitly teach scanning particular ones of the plurality of sectors using an ultrasound probe. 
Whereas, Ebisawa, in the same field of endeavor, teaches scanning particular ones of the plurality of sectors using an ultrasound probe (see pg. 6, col. 2, para. 0088 — “...in the present embodiment, although the scanning region was divided into two sub-scanning regions A and B using two probes A and B, the number of divided regions and a method of setting the regions are not limited thereto. For example, FIGS. 7C and 7D illustrate an example in which four different sub-scanning regions A, B, C, and D are set using four probes A, B, C, and D.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Collins in view of Reicher and Sendai, by including to the method scanning particular ones of the plurality of sectors using an ultrasound probe, as disclosed in Ebisawa. One of ordinary skill in the art would have been motivated to make this modification in order to set the inclination angle of the probe in such a way to reduce the influence of refraction and reflection on the holding member surface based on Snell’s law, as taught in Ebisawa (see pg. 6, col. 2, para. 0090).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Collins in view of Reicher, as applied to claim 1 above, and in further view of Babar et al. (WO 2016057960 A1, published April 14, 2016), hereinafter referred to as Babar.
Regarding claim 12, Collins in view of Reicher teaches all of the elements disclosed in claim 1 above. 
Collins in view of Reicher does not explicitly teach wherein at least one of the baseline ultrasound image and follow-up ultrasound image includes a B-mode ultrasound image, a Power Doppler ultrasound image, a Continuous Wave Doppler ultrasound image, a Pulsed Wave Doppler ultrasound image, a Probability Mode ultrasound image, or a motion mode ultrasound image.
Whereas, Babar, in the same field of endeavor, teaches wherein at least one of the baseline ultrasound image and follow-up ultrasound image includes a B-mode ultrasound image, a Power Doppler ultrasound image, a Continuous Wave Doppler ultrasound image, a Pulsed Wave Doppler ultrasound image, a Probability Mode ultrasound image, or a motion mode ultrasound image (see pg. 4, para. 0012 — “...systems, devices and methods are provided that integrate and compare images from multiple imaging techniques, such as, but not limited to, mammography, ultrasound...”; see pg. 5, para. 0013 — “….the images are compared based on pixel brightness and position based on x, y, z, coordinates. This image comparison can be used to compare multiple images of the same area, perhaps taken at different times...” where the ultrasound images are compared based on pixel brightness and positions, which can be done in B-mode ultrasound images). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound images, as disclosed in Collins in view of Reicher, by having at least one of the ultrasound images be a B-mode ultrasound image, as disclosed in Babar. One of ordinary skill in the art would have been motivated to make this modification in order to make image brightness a sensitive decision factor when comparing images, and small differences between in details . 

	Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Collins in view of Reicher and Ryu et al. (US 10650518 B2, published May 12, 2020 with a priority date of November 24, 2015), hereinafter referred to as Ryu. 
Regarding claim 13, Collins teaches a system (Fig. 1, computer-aided detection (CAD) system 100) comprising: 
a controller unit (Fig. 1; see col. 7, lines 34-37 – “there is a ultrasound subsystem 108 that corresponds to the ultrasound modality. The ultrasound subsystem is dedicated to retrieving, processing and analyzing ultrasound image data.”; Fig. 10, processes 1004 and 1006; see col. 22, lines 35-38 – “FIG. 10 also shows three parallel sub-processes, namely, a patient data retrieval sub-process 302, a first morphology sub-process 1004, and a second morphology sub-process 1006.” So it would be obvious for one of ordinary skill in the art to have a processor configured to process the processes 1004 and 1006 of Fig. 10), configured to: 
obtain a baseline ultrasound image of a patient's breast area, wherein the baseline ultrasound image was obtained during a first patient visit (Fig. 10; see col. 22, lines 41-43 – “At the start of sub-process 1004, image data of the first visit are retrieved (step 1014).” Where the initial patient visit is equated to the first visit, and the baseline image is the image retrieved in the first visit); 
obtain a follow-up ultrasound image of the patient's breast area, wherein the follow-up ultrasound image was obtained during a later patient visit (Fig. 10; see col. 22, lines 43-44 – “At the start of sub-process 1006, image data of the second visit are retrieved (step 1020).” Where the follow-up patient visit is equated to the second visit, and the follow-up image is the image retrieved in the second visit); 
use one or more machine learning models to compare the baseline ultrasound image with the follow-up ultrasound image (see col. 14, lines 11-18 – “A set of rules for computing an assessment can be extracted from the model, which can then be applied to the results of an analyzed image to produce an assessment. It will be appreciated that the computation of an assessment is not limited to using a statistical model. The assessment may also be computed using a super vector machine (SVM) method or may be generated using an AI engine that employs a more complicated approach such as a neural network method.”; see col. 22, lines 62-66 – “Once the features of the lesion in both sets of image data are correlated, a consolidated assessment can be evaluated as before. However, it will be understood that a different model or a different set of rules may be required to correlate features identified in a lesion imaged at different times.” Where a set of rules or models (SVM method or neural network method) can be used to correlate (compare) features of the area at different times (different images)); and
detect a change in a morphology or integrity of the patient's breast area based on the comparison of the baseline ultrasound image with the follow-up ultrasound image (see col. 23, lines 1-5 – “The side-by-side comparison can include results such as lesion type and extent as well as its classification. Such a comparison may assist a physician to assess either the development of the lesion or the effect of the treatment.” Where the change in morphology is equated to the development of the lesion). 
Collins teaches using an ultrasound system to obtain images, but does not explicitly teach obtaining images using an ultrasound probe. 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound system, as disclosed in Collins, by including an ultrasound probe to the system, as disclosed in Ryu. One of ordinary skill in the art would have been motivated to make this modification in order for the user to obtain certain image frames of the breast area with respect to the probe’s location. 
Collins in view of Ryu does not explicitly teach generating a recommendation for a medical intervention based on a detected change.  
Whereas, Reicher, in the same field of endeavor, teaches generating a recommendation for a medical intervention based on a detected change (Fig. 1; see para. 0050 – “…the diagnostic information may include a classification of a plurality of categories, such as a normal category, an abnormal category, or an indeterminate category. The classification may be based on the associated images, such as lesion morphology…”; see para. 0078 – “…the learning engine 110 may be configured to automatically provide recommendations based on determined categories or associated thresholds. For example, the learning engine 110 may generate a report that states when follow-ups are needed or recommended and what type of follow-up should be performed for a particular diagnosis…” so the learning engine can be used to categorize the images, and recommend a medical intervention based on the category of the images).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Collins in view of Ryu, by generating a recommendation for a medical intervention based on the detected change, as disclosed in Reicher. One 
Furthermore, regarding claim 17, Reicher further teaches wherein using the one or more machine learning models to compare the baseline ultrasound image with the follow-up ultrasound image includes: using the one or more machine learning models to determine a quantitative clinical grading value for the morphology or integrity of the patient's breast area (see para. 0050-0051 – “The classification may be based on the associated images, such as lesion morphology…In addition to or as an alternative to a classification, the diagnostic information associated with a graphical marker may indicate a diagnosis, confidence level, a probability, a histology, a tumor grade…”). 
The motivation for claim 17 was shown previously in claim 13.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Collins in view of Reicher and Ryu, as applied to claim 13 above, and in further view of Kutra. 
Regarding claim 14, Collins in view of Reicher teaches all of the elements as disclosed in claim 13 above. 
Collins in view of Reicher does not explicitly teach a system further comprising:
a depth camera; 
wherein the controller unit is further configured to: 
obtain a baseline optical or three-dimensional (3D) scan image of the patient's breast area using the depth camera; 
obtain a follow-up optical or 3D scan image of the patient's breast area using the depth camera; 
use the one or more machine learning models to compare the baseline optical or 3D scan image with the follow-up optical or 3D scan image; and 
wherein the controller unit is further configured to detect the change in the morphology or integrity of the patient's breast area based on the comparison of the baseline optical or 3D scan image with the follow-up optical or 3D scan image. 
Whereas, Kutra, in the same field of endeavor, teaches: 
a depth camera (see col. 10, lines 21-23 — “Using three-dimensional surface data that can be acquired cost-effectively, e.g. with a depth sense camera...”); and 
wherein a controller unit configured to: 
obtain a baseline optical or three-dimensional (3D) scan image of the patient's breast area using the depth camera (see col. 10, lines 21-23 — “Using three-dimensional surface data that can be acquired cost-effectively, e.g. with a depth sense camera...”; see col. 8, lines 13-16, 23-25 —“...the thickness estimation step is based on a previous learning step where a dependency relationship between historical metadata and characteristics of the inner layer thickness was learned from ground truth data....The metadata are referred to herein as “historical” because it relates to image data previously collected from a population.” with historical metadata being the baseline image); 
obtain a follow-up optical or 3D scan image of the patient's breast area using the depth camera (see col. 10, lines 21-23 — “Using three-dimensional surface data that can be acquired cost-effectively, e.g. with a depth sense camera...”; see col. 8, lines 13-16, 23-25 — “...the thickness estimation step is based on a previous learning step where a dependency relationship between historical metadata and characteristics of the inner layer thickness was learned from ground truth data....The metadata are referred to herein as “historical” because it relates to image data previously collected from a population.” with ground truth data being the follow-up image);
use the one or more machine learning models to compare the baseline optical or 3D scan image with the follow-up optical or 3D scan image (see col. 10, lines 21-23 — “Using three-dimensional surface data that can be acquired cost-effectively, e.g. with a depth sense camera...”; see col. 8, lines 13-16, 23-25, 34-36 — “...the thickness estimation step is based on a previous learning step where a dependency relationship between historical metadata and characteristics of the inner layer thickness was learned from ground truth data...These measurements together with the metadata of those ground truth data are then fed into a machine learning algorithm such as a Random Forest...neural network or others to learn the functional relationship (a “trained model” that is) between metadata and the tissue thicknesses.” With historical metadata being the baseline image, and ground truth data being the follow-up image, the machine learning model (such as a Random Forest algorithm) is used to learn the functional relationship of (aka compare between) the baseline and follow-up images); and 
wherein the controller unit is further configured to detect the change in the morphology or integrity of the patient's breast area based on the comparison of the baseline optical or 3D scan image with the follow-up optical or 3D scan image (see col. 10, lines 21-23 — “Using three-dimensional surface data that can be acquired cost-effectively, e.g. with a depth sense camera...”; see col. 8, lines 13-16, 23-25, 34-36 — “the thickness estimation step is based on a previous learning step where a dependency relationship between historical metadata and characteristics of the inner layer thickness was learned from ground truth data...These measurements together with the metadata of those ground truth data are then fed into a machine learning algorithm such as a Random Forest...neural network or others to learn the functional 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Collins in view of Reicher, by including to the system a depth camera, and a controller unit configured to detect the change in the morphology or integrity of the patient's breast area based on the comparison of the baseline 3D scan image with the follow-up 3D scan image, as disclosed in Kutra. One of ordinary skill in the art would have been motivated to make this modification in order to allow accurate and cost effective thickness estimation, and allows applying the learned knowledge to the particulars of a specific patient, as taught in Kutra (see col. 3, lines 12-13, 18-19). 
Furthermore, regarding claim 15, Kutra further teaches wherein the controller unit is further configured to: 
obtain a 3D scan image of the patient's breast area using the depth camera (see col. 10, lines 21-23 — “Using three-dimensional surface data that can be acquired cost-effectively, e.g. with a depth sense camera...”); 
generate a 3D geometrical feature plot using the obtained 3D scan image (see col. 10, lines 21-28 — “Using three-dimensional surface data that can be acquired cost-effectively, e.g. with a depth sense camera, we propose to estimate the shape of the chest wall and therefore the tissue between surface and chest wall by using, in the first step, a geometric model that is fitted to the image data of the surface of torso (with image information on the actual breast tissue excluded from this fitting).”); and 
use the generated 3D geometrical feature plot as an input into the one or more machine learning models (see col. 7, lines 51-56 — “...the breast portions are automatically detected in a 3D reconstructed mesh without using artificial markers. Model based approaches could be used to identify the parts of the skin that belong to the breast. Such models could be trained on 3D scans of a population.”; see col. 8, lines 34-36 — “These measurements together with the metadata of those ground truth data are then fed into a machine learning algorithm such as a Random Forest...neural network or others to learn the functional relationship (a “trained model” that is) between metadata and the tissue thicknesses.”).
The motivation for claim 15 was shown previously in claim 14.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Collins in view of Reicher and Ryu, as applied to claim 13 above, and in further view of Krishnan. 
Regarding claim 16, Collins in view of Reicher teaches all of the elements as disclosed in claim 13 above. 
Collins in view of Reicher does not explicitly teach wherein the controller unit is further configured to: 
obtain a baseline elastography image of the patient's breast area; 
obtain a follow-up elastography image of the patient's breast area; 
use the one or more machine learning models to compare the baseline elastography image with the follow-up elastography image; and 
wherein the controller unit is further configured to detect the change in the morphology or integrity of the patient's breast area based on the comparison of the baseline elastography image with the follow-up elastography image. 
Whereas, Krishnan, in the same field of endeavor, teaches: 
obtain a baseline elastography image of the patient's breast area (Fig. 3, elastography 32-2; see pg. 7, col. 1, para. 0053 — “The CAD system (30) of FIG.3 illustrates one or more exemplary frameworks for the CAD system (10) of FIG. 1 to support one or more ultrasound imaging methods including, for example, B-mode, contrast imaging, and/or strain imaging, etc.”; see pg. 8, col. 2, para. 0069 — “Assume that there are m cases in a training set. A new case will be compared to these m cases using the n features described above.” with the m cases in a training set being the baseline elastography image); 
obtain a follow-up elastography image of the patient's breast area (see pg. 8, col. 2, para. 0069 — “Assume that there are m cases in a training set. Anew case will be compared to these m cases using the n features described above.” with the new case being the follow-up elastography image); 
use the one or more machine learning models to compare the baseline elastography image with the follow-up elastography image (see pg. 8, col. 2, para. 0068 — “For each test, all the training cases are labeled according to the accuracy of that test for that case. Then, four classifiers are trained (one for each test) using any binary classification algorithm (e.g., SVMs, Decision Trees, Bayesian networks, etc.). When a new patient is considered, the patient data is tested in the four classifiers to predict which tests will give the correct diagnosis.”; see pg. 8, col. 2, para. 0069 — “Assume that there are m cases in a training set. A new case will be compared to these m cases using the n features described above.”); and 
wherein the controller unit is further configured to detect the change in the morphology or integrity of the patient's breast area based on the comparison of the baseline elastography image with the follow-up elastography image (see pg. 7, col. 2, para. 0057 — “The classification module (34) comprises classification methods (34-1) to analyze the combined extracted parameters using one or more classification models, which are trained/dynamically 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Collins in view of Reicher, by including to the system detecting the change in the morphology or integrity of the patient's breast area based on the comparison of the baseline elastography image with the follow-up elastography image, as disclosed in Krishnan. One of ordinary skill in the art would have been motivated to make this modification in order to analyze patient data and make proper diagnostic assessments and decisions for assisting physician workflow as taught in Krishnan (see Abstract).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Collins in view of Reicher and Ryu, as applied to claim 13 above, and in further view of Chacon. 
	Regarding claim 18, Collins in view of Reicher teaches all of the elements as disclosed in claim 13 above. 
Collins in view of Reicher does not explicitly teach wherein the controller unit is further configured to: 
use the one or more machine learning models to perform a segmentation of an implant capsule, a rupture area, or a fluid collection in an ultrasound image of the patient's breast area; and 
use a plurality of ultrasound images that include the segmentation of the implant capsule, the rupture area, or the fluid collection to generate a three-dimensional (3D) shape of the implant capsule, the rupture area, or the fluid collection. 

using the one or more machine learning models to perform a segmentation of an implant capsule, a rupture area, or a fluid collection in an ultrasound image of the patient's breast area (see pg. 8, col. 1, para. 0075 — “...the system may utilize the above-described artificial neural networks and mathematical models in a program that assist with the visualization and analysis of medical implants. In some examples, the system may receive one or more ultrasound images and analyze the image(s) using one or more mathematical models. The analysis may employ artificial intelligence based on patient data (e.g., ultrasound images collected for patients experiencing implant failures).”); and 
using a plurality of ultrasound images that include the segmentation of the implant capsule, the rupture area, or the fluid collection to generate a three-dimensional (3D) shape of the implant capsule, the rupture area, or the fluid collection (see pg. 8, col. 2, para. 0079 — “The systems herein may be configured to output a three-dimensional reconstruction of a patient's anatomy that includes an implant, e.g., based on ultrasound images. In some aspects, the system may include position sensors that may allow the system to tridimensionally reconstruct an implant based on the spatial coordinates measured using position sensors. In some examples, the system may output a three-dimensional virtual image of the surface of a patient's implant based on analysis of a collection of ultrasound images.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Collins in view of Reicher, by having the system also use a plurality of ultrasound images that include the segmentation of the implant capsule, the rupture area, or the fluid collection to generate a three-dimensional (3D) shape of the implant capsule, the rupture area, or the fluid collection, as disclosed in Chacon. One of ordinary skill in the art would have been motivated to make this modification in order to identify areas of the implant that include 
Regarding claim 19, Collins in view of Reicher teaches all of the elements as disclosed in claim 13 above. 
Collins in view of Reicher does not explicitly teach wherein the controller unit is further configured to: use the one or more machine learning models to determine whether the patient's breast area is associated with at least one of: an extracapsular rupture, an intracapsular rupture, capsular contracture, or a fluid collection. 
Whereas, Chacon, in the same field of endeavor, teaches using the one or more machine learning models to determine whether the patient's breast area is associated with at least one of: an extracapsular rupture, an intracapsular rupture, capsular contracture, or a fluid collection (see Abstract — “...generating a predicted status of the implant based on the one or more characteristics by comparison of the one or more characteristics with a database of image data... The implant may be a breast implant, for example, wherein the method is useful for analyzing the presence or probability of extracapsular ruptures, contractures, and combinations thereof.”; see pg. 1, col. 2, para. 0008 — “The methods herein include use of artificial neural networks, which may learn to recognize various features in ultrasound images that are indicative of ruptured medical implants.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Collins in view of Reicher, by having the system also use the one or more machine learning models to determine whether the patient's breast area is associated with at least one of: an extracapsular rupture, an intracapsular rupture, a capsular contracture, or a fluid collection, as disclosed in Chac6én. One of ordinary skill in the art would have been motivated to make this modification in order to analyze and identify irregularities and abnormalities in .

	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Collins in view of Ryu, Reicher, and Kutra. 
Regarding claim 20, Collins teaches a device (Fig. 1, computer-aided detection (CAD) system 100) configured to: 
obtain a baseline ultrasound image of a patient's breast area, wherein the baseline ultrasound image was obtained during an initial patient visit (Fig. 10; see col. 22, lines 41-43 – “At the start of sub-process 1004, image data of the first visit are retrieved (step 1014).” Where the initial patient visit is equated to the first visit, and the baseline image is the image retrieved in the first visit); 
obtain a follow-up ultrasound image of the patient's breast area, wherein the follow-up ultrasound image was obtained during a follow-up patient visit (Fig. 10; see col. 22, lines 43-44 – “At the start of sub-process 1006, image data of the second visit are retrieved (step 1020).” Where the follow-up patient visit is equated to the second visit, and the follow-up image is the image retrieved in the second visit); 
use one or more machine learning models to compare the baseline ultrasound image with the follow-up ultrasound image (see col. 14, lines 11-18 – “A set of rules for computing an assessment can be extracted from the model, which can then be applied to the results of an analyzed image to produce an assessment. It will be appreciated that the computation of an assessment is not limited to using a statistical model. The assessment may also be computed using a super vector machine (SVM) method or may be generated using an AI engine that employs a more complicated approach such as a neural network method.”; see col. 22, lines 
detect a change in a morphology or integrity of the patient's breast area based on the comparison of the baseline ultrasound image with the follow-up ultrasound image (see col. 23, lines 1-5 – “The side-by-side comparison can include results such as lesion type and extent as well as its classification. Such a comparison may assist a physician to assess either the development of the lesion or the effect of the treatment.” Where the change in morphology is equated to the development of the lesion).
Collins teaches using an ultrasound system to obtain images, but does not explicitly teach obtaining images using an ultrasound probe. 
Whereas, Ryu, in the same field of endeavor, teaches obtaining images using ultrasound probe (Fig. 3A, probe 320 obtaining image frames of the patient’s specific body part; see col. 8, lines 2-7 — “...with respect to a patient’s specific body part (breast) 330, the CAD apparatus 200 acquires image frames 1 to 7 (301 to 307) sequentially when moving the probe 320 to the right, and imaging frames 8 to 14 (308 to 314) sequentially when moving the probe 320 to the left.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound system, as disclosed in Collins, by including an ultrasound probe to the system, as disclosed in Ryu. One of ordinary skill in the art would have been motivated to make this modification in order for the user to obtain certain image frames of the breast area with respect to the probe’s location. 

Whereas, Reicher, in the same field of endeavor, teaches a system comprising a logic (see para. 0035 – “The computer program may be configured to perform machine learning using various types of methods and mechanisms. For example, the computer program may perform machine learning using…logic programming…”), and generating a recommendation for a medical intervention based on a detected change (Fig. 1; see para. 0050 – “…the diagnostic information may include a classification of a plurality of categories, such as a normal category, an abnormal category, or an indeterminate category. The classification may be based on the associated images, such as lesion morphology…”; see para. 0078 – “…the learning engine 110 may be configured to automatically provide recommendations based on determined categories or associated thresholds. For example, the learning engine 110 may generate a report that states when follow-ups are needed or recommended and what type of follow-up should be performed for a particular diagnosis…” so the learning engine can be used to categorize the images, and recommend a medical intervention based on the category of the images).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Collins in view of Ryu, by including to the system a logic, and generating a recommendation for a medical intervention based on a detected change, as disclosed in Reicher. One of ordinary skill in the art would have been motivated to make this modification in order for a computer program of a system to ingest, parse, and understand data and progressively refine models for data analytics, and to increase the speed and accuracy of medical image review, as taught in Reicher (see para. 0035; see para. 0005). 
Collins in view of Ryu and Reicher does not explicitly teach: 
obtain a baseline optical or three-dimensional (3D) scan image of the patient's breast area using a depth camera; 
obtain a follow-up optical or 3D scan image of the patient's breast area using the depth camera; 
use one or more machine learning models to compare the baseline optical or 3D scan image with the follow-up optical or 3D scan image; and 
detect a change in a morphology or integrity of the patient's breast area based on the comparison of the baseline optical or 3D scan image with the follow-up optical or 3D scan image.
Whereas, Kutra, in the same field of endeavor, teaches:
obtain a baseline optical or three-dimensional (3D) scan image of the patient's breast area using a depth camera (see col. 10, lines 21-23 — “Using three-dimensional surface data that can be acquired cost-effectively, e.g. with a depth sense camera...”; see col. 8, lines 13-16, 23- 25—“...the thickness estimation step is based on a previous learning step where a dependency relationship between historical metadata and characteristics of the inner layer thickness was learned from ground truth data.... The metadata are referred to herein as “historical” because it relates to image data previously collected from a population.” with historical metadata being the baseline image); 
obtain a follow-up optical or 3D scan image of the patient's breast area using the depth camera (see col. 10, lines 21-23 — “Using three-dimensional surface data that can be acquired cost-effectively, e.g. with a depth sense camera...”; see col. 8, lines 13-16, 23-25 — “...the thickness estimation step is based on a previous learning step where a dependency relationship between historical metadata and characteristics of the inner layer thickness was learned from ground truth data.... The metadata are referred to herein as “historical” because it relates to image data previously collected from a population.” with ground truth data being the follow-up image); 
use one or more machine learning models to compare the baseline optical or 3D scan image with the follow-up optical or 3D scan image (see col. 10, lines 21-23 — “Using three-dimensional surface data that can be acquired cost-effectively, e.g. with a depth sense camera...”; see col. 8, lines 13-16, 23-25, 34-36 — “...the thickness estimation step is based on a previous learning step where a dependency relationship between historical metadata and characteristics of the inner layer thickness was learned from ground truth data...These measurements together with the metadata of those ground truth data are then fed into a machine learning algorithm such as a Random Forest...neural network or others to learn the functional relationship (a “trained model” that is) between metadata and the tissue thicknesses.” With historical metadata being the baseline image, and ground truth data being the follow-up image, the machine learning model (such as a Random Forest algorithm) is used to learn the functional relationship of (aka compare between) the baseline and follow-up images); and
detect a change in a morphology or integrity of the patient's breast area based on the comparison of the baseline optical or 3D scan image with the follow-up optical or 3D scan image (see col. 10, lines 21-23 — “Using three-dimensional surface data that can be acquired cost-effectively, e.g. with a depth sense camera...”; see col. 8, lines 13-16, 23-25, 34-36 — “the thickness estimation step is based on a previous learning step where a dependency relationship between historical metadata and characteristics of the inner layer thickness was learned from ground truth data... These measurements together with the metadata of those ground truth data are then fed into a machine learning algorithm such as a Random Forest...neural network or others to learn the functional relationship (a “trained model” that is) between metadata and the tissue thicknesses.” With historical metadata being the baseline image, and ground truth data being the follow-up image, the machine learning model 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Collins in view of Ryu and Reicher, by having the system obtain a baseline optical or three-dimensional (3D) scan image of the patient's breast area using a depth camera, obtain a follow-up optical or 3D scan image of the patient's breast area using the depth camera, use one or more machine learning models to compare the baseline optical or 3D scan image with the follow-up optical or 3D scan image, and detect a change in a morphology or integrity of the patient's breast area based on the comparison of the baseline optical or 3D scan image with the follow-up optical or 3D scan image, as disclosed in Kutra. One of ordinary skill in the art would have been motivated to make this modification in order to allow accurate and cost effective thickness estimation, and allows applying the learned knowledge to the particulars of a specific patient, as taught in Kutra (see col. 3, lines 12-13, 18-19).

	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Collins in view of Kutra and Reicher.
Regarding claim 21, Collins teaches method performed by a computing device (Fig. 1, computer-aided detection (CAD) system 100), the method comprising: 
obtaining, by the computing device, an ultrasound image of a patient's breast area (Fig. 1, ultrasound subsystem 108 obtains an ultrasound image; see col. 6, lines 22-34 – “The invention combines data from multiple modalities, including kinetics (quantitative), morphological (qualitative) and biochemical (quantitative) information to achieve an optimal discrimination of imaged suspicious abnormalities, such as imaged breast lesions. Morphological features of a lesion are generally those associated with size, shape, signal 
obtaining, by the computer device, an image other than an ultrasound image of the patient’s breast area (Fig. 1, CT (computed tomography) subsystem 110 obtains an image other than an ultrasound image (CT image in this case); see col. 7, lines 37-39 – “Similarly, there is a CT subsystem 110 dedicated to processing and analyzing CT image data.”);
using, by the computing device, one or more machine learning models to compare the ultrasound image with the image other than an ultrasound image of the patient’s breast area (Fig. 1 and 2, where ultrasound decision engine 208 is equated to a machine learning model, CT decision engine is equated to another machine learning model, and consolidation decision engine 114 is a different machine learning model used to compare the output of the ultrasound decision engine and the CT decision engine; see col. 12, lines 51-53 – “…the ultrasound decision engine 208 analyzes these characteristics to provide classification, lesion type identification, and lesion assessment.”; see col. 18, lines 7-13 – “The consolidation decision engine 114 correlates the features identified and extracted for the lesion from all modalities. Results from all modalities are also combined to provide a consolidated estimate 
detecting, by the computing device, a change in a morphology or integrity of the patient's breast area based on the comparison (Fig. 2; see col. 10, lines 20-23, 60-66 – “The consolidation decision engine 114 combines all results obtained from each modality, together with patient data, to compute a consolidated score for lesions identified by individual modalities…the classification module 218 combines results from all modalities to provide a possible classification of the lesion. For example, local morphological characteristics, such as local spiculation, local branch pattern, local duct extension, detected by all modalities can be combined and compared against a set of pre-defined feature list to classify the lesion.” So the lesion classification (change in morphology or integrity) is based on combined results from all the modalities). 
Collins teaches obtaining an image other than an ultrasound image of the patient’s breast area, but does not explicitly teach where the image is at least one of an optical image of the patient's breast area, a three-dimensional (3D) scan image of the patient's breast area obtained using a depth camera, or a thermal camera image of the patient's breast area. 
Whereas, Kutra, in the same field of endeavor, teaches obtaining a 3D scan image of the patient's breast area using a depth camera (Fig. 1, breast area B; see col. 10, lines 21-23 — “Using three-dimensional surface data that can be acquired cost-effectively, e.g. with a depth sense camera...”; see col. 8, lines 13-16, 23-25 —“...the thickness estimation step is based on a previous learning step where a dependency relationship between historical metadata and characteristics of the inner layer thickness was learned from ground truth data....The metadata are referred to herein as “historical” because it relates to image data previously collected from a population.”). 

Collins in view of Kutra does not explicitly teach generating, by the computing device, a recommendation for a medical intervention based on a detected change.
Whereas, Reicher, in the same field of endeavor, teaches generating a recommendation for a medical intervention based on a detected change (Fig. 1; see para. 0050 – “…the diagnostic information may include a classification of a plurality of categories, such as a normal category, an abnormal category, or an indeterminate category. The classification may be based on the associated images, such as lesion morphology…”; see para. 0078 – “…the learning engine 110 may be configured to automatically provide recommendations based on determined categories or associated thresholds. For example, the learning engine 110 may generate a report that states when follow-ups are needed or recommended and what type of follow-up should be performed for a particular diagnosis…” so the learning engine can be used to categorize the images, and recommend a medical intervention based on the category of the images).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computing device, as disclosed in Collins in view of Kutra, by generating a recommendation for a medical intervention based on the detected change, as disclosed in Reicher. One of ordinary skill in the art would have been motivated to make this modification in order to increase the speed and accuracy of medical image review, as taught in Reicher (see para. 0005). 

Conclusion
:
Leichter et al. (US 7418119 B2, published August 26, 2008) discloses a system displaying determination of the overall likelihood of malignancy in a mammogram lesion and for presenting a clinical recommendation to the user is also provided. 
Kim et al. (US 20160093050 A1, published March 31, 2016) discloses system where a medical image input to a first artificial neural network, an ultrasound image input to a second artificial neural network, and the output of the first and second artificial neural networks as inputs of the third artificial neural network to compare the medical image and ultrasound image.
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    

/Oommen Jacob/Primary Examiner, Art Unit 3793